DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (WO 2013161492).

    PNG
    media_image1.png
    245
    663
    media_image1.png
    Greyscale

Regard to claim 1, Maeda et al. discloses an imaging device comprising: 
an imaging unit [solid-state imaging device] that includes an image pickup element [solid-state image sensor 2]; 
a transflective film [a wavelength cut filter 1 comprises a coating layer (B) containing a dye on one surface of a glass substrate (A) laminating the reflective film (C)] that includes a cholesteric liquid crystal layer and reflects a part of incident light [the infrared reflective film (C) formed by applying a cholesteric liquid crystal]; and 
a decorating member [a base part 7b] that is disposed on a side of the imaging unit where light is incident into the image pickup element (see annotated Fig. 1), 
wherein 
in a case where the decorating member 7b is seen from a direction perpendicular to a surface of the image pickup element 2 where light is incident, a through hole [inside base parts 7b] is formed at a position of the imaging unit, and 
the transflective film 1 is disposed inside at least the through hole [inside base parts 7b] of the decorating member in case of being seen from the direction perpendicular to the surface of the image pickup element where light is incident.   

Regard to claim 3, Maeda et al. discloses the imaging device, wherein the cholesteric liquid crystal layer of the transflective film includes two or more reflecting regions having different selective reflection wavelengths [the wavelength cut filter of the present invention preferably has a transmittance satisfying: (i) (I) In the wavelength range of 430 to 580 nm, the average transmittance when measured from the vertical direction of the wavelength cut filter is 75% or more (then less than 25% reflection) (ii) At a wavelength of 800 to 1000 nm, the average transmittance when measured from the vertical direction of the wavelength cut filter is 5% or less (then more than 95% reflection)].  

Regard to claim 13, Maeda et al. discloses the imaging device further comprising: an antireflection layer on the surface side of the imaging unit where light is incident into the image pickup element [In the solid-state imaging device of the present invention, an optical low-pass filter, an antireflection filter, a color filter, and the like can be arranged as necessary, and the order of stacking these is not particularly limited].

Regard to claim 15, Maeda et al. discloses the imaging device, wherein the transflective film is disposed inside the through hole of the decorating member (see annotation of Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20120206669) in  view of Ichirou et al. (US 20110234969).

    PNG
    media_image2.png
    209
    386
    media_image2.png
    Greyscale

Regard to claim 1, Kim et al. disclose an imaging device comprising: 
an imaging unit [a camera receiving part 500] that includes an image pickup element [a camera 400 collects user's images]; 
a transflective film 301g that includes a liquid crystal layer; and 
a decorating member [a seal 301e/301f, and then the liquid crystal is injected into the inside of the panel 301 via an inlet under the circumstance that the edge of the panel 301 is sealed] that is disposed on a side of the imaging unit where light is incident into the image pickup element, 
wherein 
in a case where the decorating member 301f is seen from a direction perpendicular to a surface of the image pickup element 400 where light is incident, a through hole [inside a seals 301f and 301e] is formed at a position of the imaging unit, and 
the transflective film 301g is disposed inside at least the through hole [inside a seals 301f and 301e] of the decorating member in case of being seen from the direction perpendicular to the surface of the image pickup element where light is incident.  

Kim et al. fail to disclose the imaging device, wherein the transflective film that includes a cholesteric liquid crystal layer and reflects a part of incident light, wherein the cholesteric liquid crystal layer of the transflective film includes two or more reflecting regions having different selective reflection wavelengths (claim 3).  

    PNG
    media_image3.png
    207
    377
    media_image3.png
    Greyscale

Ichirou et al. teach the imaging device, wherein the transflective film [a patterned optical anisotropic layer 101 having two or more areas different in birefringent like a pattern (regions of differing birefringence are illustrated as 101A, 101B, and 101C) further includes a semi-transparent and semi-reflecting layer 13 having a transmittance of 30% or higher and a reflectance of 30% or higher] that includes a cholesteric liquid crystal layer and reflects a part of incident light. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a imaging device as Kim et al. disclosed, wherein the transflective film that includes a cholesteric liquid crystal layer and reflects a part of incident light, wherein a light transmittance of the decorating member is 50% or lower (claim 2); wherein the cholesteric liquid crystal layer of the transflective film includes two or more reflecting regions having different selective reflection wavelengths (claims 3-4) for permitting visualization of a latent image in the product through a polarizing plate as well as visualization of the information on the side opposite to the side to be viewed from [0005] as Ichirou et al. taught.
Regard to claim 2, Ichirou et al. teach the imaging device, wherein a light transmittance of the decorating member is 50% or lower [0120]. 

Regard to claim 3, Ichirou et al. teach the imaging device, wherein the cholesteric liquid crystal layer of the transflective film includes two or more reflecting regions [regions of differing birefringence are illustrated as 101A, 101B, and 101C] having different selective reflection wavelengths [a dielectric multilayer film that permits control of transmission and reflection without absorption is preferred from the perspective of light-use efficiency. A semi-transmissive-half-reflective layer having a wave length selectivity based on a cholesteric liquid crystal [0120]].  

Regard to claim 15, Kim et al. disclose the imaging device, wherein the transflective film is disposed inside the through hole of the decorating member (see annotation of Fig. 3).  

2.	Claims 1-4, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 200997040) as IDS provided in view of Bilbrey (US 20070153119) and Maeda et al. (WO 2013161492).

    PNG
    media_image4.png
    301
    1069
    media_image4.png
    Greyscale

Regard to claim 1, Xie discloses an imaging device comprising: 
an imaging unit that includes an image pickup element [a color imaging device 22]; 
a transflective film [a golden transparent thin film lens 21 includes PC plastic plate 14 with a transparent golden film 1311]; and 
a decorating member [an opaque material 31 with a through-hole/ opening 311] that is disposed on a side of the imaging unit where light is incident into the image pickup element (see Fig. 4), 
wherein 
in a case where the decorating member 31 is seen from a direction perpendicular to a surface of the image pickup element 22 where light is incident, a through hole is formed at a position of the imaging unit (see Fig. 4), and 
the transflective film 21 is in case of being seen from the direction perpendicular to the surface of the image pickup element where light is incident (see Fig. 4).  

Xie  fails to disclose the imaging device, wherein (a) the transflective film that includes a cholesteric liquid crystal layer and reflects a part of incident light, (b) the transflective film is disposed inside at least the through hole of the decorating member.

    PNG
    media_image5.png
    342
    544
    media_image5.png
    Greyscale

Bilbrey teaches the imaging device comprising 
the imaging unit that includes the image pickup element [the embedded element 108 is perceivable and is a symbol (e.g., logo), design, text, or other static image that may be presented to the user of the system 100 when the panel 106 is in a transparent state, For example, the embedded element 108 may comprise a camera such that the lens of the camera is positioned behind the panel 106],
the transflective film [a panel 106 selectively switching between optical states between a substantially transparent state and a substantially opaque state. The substantially transparent state is typically sufficiently transparent to enable a camera embedded in the system 100 and oriented to capture an image through the window],
the decorating member [a bezel 104] that is disposed on a side of the imaging unit where light is incident into the image pickup element,
wherein
the transflective film that includes a liquid crystal layer and reflects a part of incident light [The panel 106 may be based on any suitable material or component operable to selectively switch between at least a substantially transparent state and at least a substantially opaque state. For example, the panel 106 may include a liquid crystal filter (LCD), electrochromic material, thermochromic material, smart glass, a transparent screen with an angled reflective surface that reflects light from a light source adjacent to an edge of the screen, or other suitable material and/or device operable to switch between optical states [0017]], 
the transflective film 106 is disposed inside at least the through hole of the decorating member 104 (see Figs.2A-B).

    PNG
    media_image1.png
    245
    663
    media_image1.png
    Greyscale

Maeda et al. teach the imaging device [solid-state imaging device], wherein (a) the transflective film [a wavelength cut filter 1 comprises a coating layer (B) containing a dye on one surface of a glass substrate (A) laminating the reflective film (C)] that includes a cholesteric liquid crystal layer and reflects a part of incident light [the infrared reflective film (C) formed by applying a cholesteric liquid crystal]. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a imaging device as Xie et al. disclosed, wherein (a) the transflective film that includes a cholesteric liquid crystal layer and reflects a part of incident light for providing low incident angle dependency and high heat resistance and reducing thickness (abstract) as Maeda et al. taught; (b) the transflective film is disposed inside at least the through hole of the decorating member for preventing users from being able to use depth perception to distinguish between the viewing area and the painted portion [0029] as Bilbrey taught.

 Regard to claim 2, Xie teaches the imaging device, wherein a light transmittance of the decorating member is 50% or lower [with the transparent material 31].  Bilbrey discloses the imaging device, wherein a light transmittance of the decorating member is 50% or lower [The bezel 104 is manufactured using a material that is sufficiently transparent such that an observer may perceive a color transmitted through the transparent material [0025]].  
Regard to claims 3-4, Maeda et al. discloses the imaging device, wherein the cholesteric liquid crystal layer of the transflective film includes two or more reflecting regions having different selective reflection wavelengths [the wavelength cut filter of the present invention preferably has a transmittance satisfying: (i) (I) In the wavelength range of 430 to 580 nm, the average transmittance when measured from the vertical direction of the wavelength cut filter is 75% or more (then less than 25% reflection) (ii) At a wavelength of 800 to 1000 nm, the average transmittance when measured from the vertical direction of the wavelength cut filter is 5% or less (then more than 95% reflection)].  

Regard to claim 13, Maeda et al. discloses the imaging device further comprising: an antireflection layer on the surface side of the imaging unit where light is incident into the image pickup element [In the solid-state imaging device of the present invention, an optical low-pass filter, an antireflection filter, a color filter, and the like can be arranged as necessary, and the order of stacking these is not particularly limited].

Regard to claim 15,  Bilbrey teaches the imaging device, wherein the transflective film is disposed inside the through hole of the decorating member [see annotation in Figs. 2A-B of Bilbrey].  Maeda et al. discloses the imaging device, wherein the transflective film is disposed inside the through hole of the decorating member [see annotation in Fig. 3 of Maeda et al.].  

Regard to claim 16,  Bilbrey teaches the imaging device, wherein the transflective film is disposed inside the through hole of the decorating member [see annotation in Figs. 2A-B of Bilbrey]. Maeda et al. teach the imaging device, wherein the transflective film is disposed inside the through hole of the decorating member [see annotation in Fig. 3 of Maeda et al.]. 

Regard to claims 17-18,  Bilbrey teaches the imaging device further comprising: a film 204 with the transflective film 106 that includes the transflective film 106 in at least a part of a region, and wherein the film 204 with the transflective film and the decorating member 104 are laminated [the bezel or housing 104 includes a transparent portion 202, an impregnated portion 204, and an optical portion 206. The bezel 104 is initially manufactured using a material that is sufficiently transparent such that an observer may perceive a color transmitted through the transparent material [0025]].  
3.	Claims 5-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 200997040) as IDS provided in view of Bilbrey (US 20070153119) and Maeda et al. (WO 2013161492) applied to claim 1, 4 in further view of Naru et al. (US 20160274450).

Xie  fails to disclose the imaging device further comprising: a λ/4 plate and a linear polarizing plate that are provided between the imaging unit and the transflective film (claims 5-6); further comprising: a circularly polarizing plate that is provided between the imaging unit and the transflective film (claims 9-10).  

    PNG
    media_image6.png
    351
    475
    media_image6.png
    Greyscale

Naru et al. teach the imaging device further comprising: a λ/4 plate 66 and a linear polarizing plate 5 that are provided between the imaging unit [the camera (imaging device) 6] and the transflective film [the holographic film (reflective hologram) 4].  The combination of a λ/4 plate 66 and a linear polarizing plate 5 consider as a circularly polarizing plate that is provided between the imaging unit and the transflective film (claims 9-10).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a imaging device as Xie et al. disclosed, wherein the imaging device further comprising: a λ/4 plate and a linear polarizing plate that are provided between the imaging unit and the transflective film (claims 5-6); further comprising: a circularly polarizing plate that is provided between the imaging unit and the transflective film (claims 9-10) for decreasing  in light usage efficiency [0007] and reducing the visibility of the camera [0116] Naru et al. taught.
3.	Claims 5-8, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 200997040) as IDS provided in view of Bilbrey (US 20070153119) and Maeda et al. (WO 2013161492) applied to claim 1, 4 in further view of Mazerolle et al. (US 6097527).

Xie also discloses the imaging device further comprising: an antireflection layer on the surface side of the imaging unit where light is incident into the image pickup element (claim 14) [the optical film device main field comprises anti-reflection film, antireflection film, polarizing film interference filter and a beam splitter and so on].  Maeda et al. further disclose the imaging device further comprising: an antireflection layer on the surface side of the imaging unit where light is incident into the image pickup element (claim 14) [In the solid-state imaging device of the present invention, an optical low-pass filter, an antireflection filter, a color filter, and the like can be arranged as necessary, and the order of stacking these is not particularly limited].

Xie  fails to disclose the imaging device further comprising: a λ/4 plate and a linear polarizing plate that are provided between the imaging unit and the transflective film (claims 5-6), and further comprising: a second λ/4 plate that is provided between the imaging unit and the linear polarizing plate (claims 7-8); further comprising: a circularly polarizing plate that is provided between the imaging unit and the transflective film (claims 9-10), and further comprising: a second λ/4 plate that is provided between the imaging unit and the circularly polarizing plate (claims 11-12). 

    PNG
    media_image7.png
    223
    465
    media_image7.png
    Greyscale

Mazerolle et al. the imaging device 
further comprising: a λ/4 plate 23 and a linear polarizing plate 26 that are provided between the imaging unit [a detector 29 recovering a part of the incident light by means of a weakly reflective plate 30] and the transflective film [a filter 22 that lets through only the useful band] (claims 5-6), and 
further comprising: a second λ/4 plate 25 that is provided between the imaging unit 29-30 and the linear polarizing plate 26 (claims 7-8); 
further comprising: a circularly polarizing plate that is provided between the imaging unit and the transflective film 22 [the combination of a λ/4 plate 23 and a linear polarizing plate 26 consider as a circularly polarizing plate] (claims 9-10),  
further comprising: a second λ/4 plate 25 that is provided between the imaging unit and the circularly polarizing plate [the combination of a λ/4 plate 23 and a linear polarizing plate 26 consider as a circularly polarizing plate] (claims 11-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jidai et al. (US 20150346403) disclose the image capturing device 10 with a camera unit that includes the IR cut filter 1 according to this embodiment, an imaging lens 11, and an imaging element 12 in a housing 10a. The IR cut filter 1 is supported on a side wall of the housing 10a with a support member 13 interposed therebetween. The image capturing device 10 may be applied to a digital camera or may be applied to an imaging unit built in a portable terminal.
Makoto et al. (US 20140091419) disclose  imaging device 9A having a solid-state imaging element 3 in which a second dielectric multilayered film 8 being the same as the second dielectric multilayered film 13b which the above-described optical filter 10B has is formed as a selective layer on the front surface thereof; has, on the front surface thereof, the optical filter 10A, two imaging lenses 4, and a cover glass 5 in this order; and further has a housing 6 immobilizing them therein. The two lenses 4 are composed of a first lens 4a and a second lens 4b disposed toward the imaging surface of the solid-state imaging element 3. In the cover glass 5, a first dielectric multilayered film 7 being the same as the first dielectric multilayered film 13a which the above-described optical filter 10B has is formed on the side of the first lens 4a.
Sato et al. (US 20130063569) disclose the image-capturing apparatus 910 including: (A) a quarter wavelength plate 933; (B) a lens system 20 for condensing light from the quarter wavelength plate 933; and (C) an image-capturing device array 40 in which image-capturing devices 41 are arranged in a two-dimensional matrix form in a first direction (horizontal direction, X axis direction) and a second direction perpendicular to the first direction (vertical direction, Y axis direction), wherein polarization means 150, 250 are provided at a light incident side, and the image-capturing device array 40 converts the light condensed by the lens system 20 into an electric signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871